EXHIBIT 10.1a $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT Between: ZORO MINING CORP. And: THE UNDERSIGNED SUBSCRIBER Zoro Mining Corp. 3040 North Campbell Avenue, Suite 110, Tucson, Arizona, U.S.A., 85719 $0.15 Unit Private Placement Subscription Agreement Zoro Mining Corp. 1 SIGNATURE PAGE/SUBSCRIBER STATEMENT TO THE $0.15 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT OF ZORO MINING CORP. SUBSCRIBER’S STATEMENT – the undersigned subscriber (the “Subscriber”) is a sophisticated investor, the Subscriber has sought such independent counsel as the Subscriber considers necessary and the Subscriber has read the attached “$0.15 Unit Private Placement Subscription Agreement” (the “Agreement”) carefully and accepts, agrees and acknowledges the representations and terms thereof in full and without exception and agrees that such Agreement constitutes the entire agreement between Zoro Mining Corp. (the “Company”) and the Subscriber and that there are no collateral representations or agreements between the same. The Company is offering (collectively, the “Offering”), on a private placement basis, units of the Company (each a “Unit”), at a subscription price of U.S. $0.15 per Unit, with each Unit consisting of one share of common stock of the Company and one-half non-transferable common stock share purchase warrant of the Company, and with each whole Warrant entitling the Subscriber to purchase one additional common share of the Company (each a “Warrant Share”), for the period commencing upon the date of issuance of the within Units by the Company and ending on the day which is two years from the date of issuance of the Units, at an exercise price of U.S. $0.25 per Warrant Share.The within private placement Offering of Units by the Company is not subject to any minimum subscription.The Company offers, and the Subscriber accepts, the Units on the terms and conditions as set forth in this Agreement. Number of Units subscribed for at U.S. $0.15 per Unit: Units. Total Subscription Price payable:U.S. $0.15 x number of Units U.S. $ Dated at , , on this day of , 2012. Name of Subscriber - please print By: Official Capacity or Title - please print Signature of Subscriber $0.15 Unit Private Placement Subscription Agreement Zoro Mining Corp. 2 Subscriber’s Address: Subscriber’s Telephone Number: Subscriber’s Facsimile Number: Subscriber’s E-mail address: IF THE SUBSCRIBER IS NOT A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN ATTACHMENT “I” IMMEDIATELY FOLLOWING THIS SIGNATURE PAGE/SUBSCRIBER STATEMENT AND COMPLETE THE MISSING INFORMATION AND CIRCLE THE APPLICABLE CATEGORY(IES) (A) THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) OF THE ATTACHED AGREEMENT. IF THE SUBSCRIBER IS A U.S. RESIDENT, THE SUBSCRIBER MUST COMPLETE AND SIGN EACH OF ATTACHMENT “I” AND ATTACHMENT “II” IMMEDIATELY FOLLOWING THIS SIGNATURE PAGE/SUBSCRIBER STATEMENT, COMPLETE THE MISSING INFORMATION AND CIRCLE THE APPLICABLE CATEGORY(IES) (A) THROUGH (P) AS SET FORTH IN SECTION 3.4(af)(i) AND CHECK THE APPROPRIATE BOX(ES) SET FORTH IN SECTIONS 4.1 OR 4.2 OF THE ATTACHED AGREEMENT. IF THE SUBSCRIBER IS A U.S. RESIDENT AND HAS A REPRESENTATIVE, THE REPRESENTATIVE MUST COMPLETE AND SIGN ATTACHMENT “III” IMMEDIATELY FOLLOWING ATTACHMENT “II”. Acceptance by the Company: ZORO MINING CORP. hereby accepts the above subscription by the Subscriber on this day of , 2012. The COMMON SEAL of ) ZORO MINING CORP., ) the Company herein, ) was hereunto affixed in the presence of:
